Appellant was convicted in the district court of Taylor county of possessing equipment for the making of intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The facts appear ample to support the conclusion reached by the jury. Mash, a still consisting of a boiler, coil, etc., together with many empty fruit jars and some containing whiskey in the house, were found at appellant's place. There is no brief on file for the appellant. The record contains one bill of exceptions apparently reserved to the argument of the district attorney. The bill does not set out the argument, nor is there any statement of fact in such bill regarding it or its applicability or otherwise which would bring anything before us for review. There were some special charges requested *Page 294 
but neither by notation thereon nor by separate bills of exception does it appear that when such charges were refused appellant excepted to same. There appear in the record what purports to be other bills of exception which are marked refused by the trial judge and which are not in form to present anything for our consideration. Finding no error in the record, the judgment will be affirmed.
Affirmed.
                     ON MOTION FOR REHEARING